Citation Nr: 1811833	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fatty liver disease as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to July 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2017. A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim for service connection for fatty liver disease can be decided.  In the November 2017 hearing, the Veteran contended that his fatty liver disease was caused by his service-connected diabetes mellitus.  A review of the records shows that the Veteran has a diagnosis of non-alcoholic steatohepatitis (fatty liver disease).  The treatment records show that the Veteran's treating physician opined in July 2013 that his fatty liver disease is "mostly due to diabetes."  However, the treating physician offered no rationale for this opinion. Also in support of his contention, the Veteran submitted an article that showed a close interrelationship between non-alcoholic steatohepatitis and type 2 diabetes mellitus. 

In a May 2011 VA examination, the VA examiner opined that the Veteran's fatty liver disease is not caused by or a result of diabetes mellitus, as fatty liver disease is not a complication of diabetes mellitus.  The Board notes, however, that it is unclear whether the VA examiner reviewed the entirety of the Veteran's medical treatment records.  Further, the examiner did not address or reconcile the Veteran's treating physician's medical opinion.  As such, the Board finds this medical opinion and rationale incomplete.  Accordingly, this opinion requires an addendum to address the deficiencies. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the May 2011 VA examination, or another appropriate medical professional if the examiner is unavailable.  The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed must be included in the report.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

After reviewing the claims file, the reviewer must provide a well-reasoned response to the following:

* Whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's fatty liver disease is proximately due to his service-connected diabetes mellitus.  

* Whether it is at least as likely as not that the Veteran's fatty liver disease is aggravated (permanently worsened beyond the natural progress of the disorder) by his service-connected diabetes mellitus.  

The reviewer must address (a) the treating physician's July 2013 medical opinion that the Veteran's fatty liver disease is "mostly due" to diabetes mellitus; and (b) the medical literature submitted by the Veteran that found non-alcoholic steatohepatitis is a complication of type II diabetes mellitus in the context of any negative opinion.

If aggravation is found, identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to the service-connected diabetes mellitus.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.	Thereafter, readjudicate the issue of entitlement to service connection for fatty liver disease as secondary to service-connected diabetes mellitus. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






